Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 16, 31 and 32  is the inclusion of the limitations of 

“characterizing a possible engine component fault as a false fault when the rate of measured actual DPF soot loading is less than the rate of expected DPF soot loading or exceeds the expected DPF soot loading by an amount less than the first predetermined amount; and responding to a determination that a possible engine component fault is a false fault by taking mitigating action appropriate to ensure recordation of the false fault.” in claims 1 and 16;

 “determining that one or more monitored engine components are performing sub-optimally without causing sending of a fault signal by determining that the rate of measured actual DPF soot loading exceeds the rate of expected DPF soot loading ; and
characterizing a possible engine component fault as a false fault when the rate of measured actual DPF soot loading is less than the rate of expected DPF soot loading or exceeds the rate of expected DPF soot loading by an amount less than a first predetermined amount.” in claim 31; and 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747